Moyer, C.J.,
dissenting.
{¶ 13} I respectfully dissent from the majority opinion with respect to the sanction imposed on respondent.
{¶ 14} The parties had stipulated to a one-year suspension from the practice of law, all stayed. However, the majority elects to impose a less severe sanction, in part because respondent’s gun collection was forfeited to the state and because respondent paid $6,200 to participate in an alcoholism-treatment program. I do not believe that these facts warrant imposition of a sanction that is less severe than the one agreed to by the parties.
{¶ 15} For this reason, and because I believe the sanction to which the parties stipulated was appropriate given respondent’s misconduct, I would suspend respondent from the practice of law for one year, stayed on the conditions imposed by the majority.
O’Connor, J., concurs in the foregoing dissenting opinion.